PER CURIAM.
Appellant’s sentences are REVERSED and the case is REMANDED to the trial court for resentencing in compliance with the habitual offender statute. Jones v. State, 606 So.2d 709 (Fla. 1st DCA 1992). The trial court is reminded that section 775.084, Florida Statutes, no longer applies to misdemeanor offenses, and that the sentence for the third degree felony may not exceed the ten year statutory maximum.
ERVIN, ZEHMER and BARFIELD, JJ., concur.
ON MOTION FOR CERTIFICATION
PER CURIAM.
Appellee’s motion for certification is granted. The question previously certified in Jones v. State, 606 So.2d 709 (Fla. 1st DCA 1992), is certified in the instant case.
ERVIN and ZEHMER, JJ., concur.
BARFIELD, J., dissents, with opinion.